Exhibit 16.1 ETANIA AUDIT GROUP P.C. A Certified Public Accounting Firm 1957 West Royal Hunte Drive, Suite 150, Cedar City, Utah 84720 (435) 865-2808 · FAX (435) 865-2821 Securities and Exchange Commission 450 – Fifth Street N.W. Washington, D.C. 20549 Gentlemen: Etania Audit Group P.C. (formerly Davis Accounting Group P.C.) is the former independent registered accountant of Nature’s Call Brands Inc. (the “Company”). We have read the Company’s Current Report on Form 8-K/A dated February 14 , 2011, and are in agreement with the contents of Item 4.01(a), paragraphs 1 through 5. For the remainder of the Current Report on Form 8-K/A, we have no basis to agree or disagree with other statements of the Company contained therein. Respectfully submitted, /s/ Etania Audit Group P.C. Cedar City, Utah, February 14 , 2011.
